' NOTE: This order is nonpreoedentia|.
United States Court of Appeals for the Federal Circuit
2009-3192
THEODORE DADE, JR.,
Petiti0ner,
v.
DEPARTlV|El\lT 0F COlV|lV|ERCE,
Resp0ndent.
Petition for review of the Merit Systems Protection Board in
DC0752080605-l-1.
ON NlOTlON
0 R D E R
The0dore Dade, Jr. moves for an extension of time to file a reply brief and "to
submit [his] Oral Arguments."
To the extent that Dade requests oral argument, that request is deferred to the
merits panel assigned to decide this case.
Upon consideration thereof,
lT lS ORDERED THAT:
(1) Dade’s motion for an extension of time to file his reply brief is granted.
Dade’s reply brief is due within 21 days of the date of filing of this order.

' (2) Dade’s request for oral argument is deferred for consideration by the
merits panel assigned to decide this case.
DEC 1 7 2009
Date
cc: `l'heodore Dade, Jr.
Dawn E. Goodman, Esq.
s17
2009-3192
FOR THE COURT
/sf Jan H0rbaly
Jan l-iorba|y
C|erk
Fll.E
U-3- @0URT
iM€Pa:*§.Pszitr°~
DEC 1 7 2009
.imi1uRam
amc